Citation Nr: 1034010	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-32 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to training services.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant, by his representative requests that the claim for 
training services be scheduled for a videoconference hearing with 
a Veterans Law Judge.  It is further requested that the claim for 
training services be consolidated with the Veteran's claims for 
service connection for several disabilities.  The Veteran has a 
right to a hearing and it is in the interest of judicial economy 
to consolidate his claims.   

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should consolidate the Veteran's 
claims and associate his claims and 
vocational rehabilitation folders.  

2.  The AOJ should schedule the Veteran 
for a videoconference hearing with a 
Veterans Law Judge of the Board of 
Veterans' Appeals.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


